UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-6519



In Re: MICHAEL SCOTT MCRAE,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CA-81-16-02)


Submitted:   July 10, 2003                  Decided:   July 16, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Scott McRae, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Scott McRae has filed a petition for a writ of

mandamus challenging his 1981 federal conviction.              Mandamus is a

drastic remedy and should only be used in extraordinary situations.

See Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).             Mandamus relief is

only available when there are no other means by which the relief

sought could be granted, Beard, 811 F.2d at 826, and may not be

used as a substitute for appeal.           In re Catawba Indian Tribe, 973

F.2d 1133, 1135 (4th Cir. 1992).          The party seeking prohibition or

mandamus relief carries the heavy burden of showing that he has no

other adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     McRae fails to make such a showing, because mandamus relief

may not be used as a substitute for appeal and collateral attack.

Because McRae may otherwise challenge his conviction, we deny his

petition for a writ of mandamus. We grant leave to proceed in forma

pauperis in this court. We dispense with oral argument because the

facts   and   legal    contentions   are    adequately   presented    in   the

materials     before   the   court   and    argument   would   not   aid   the

decisional process.



                                                            PETITION DENIED


                                      2